DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Claim Objections
Claim 12 objected to because of the following informalities:  
Due to amendments, it is suggested to amend the claim to the following for proper grammar. 
“wherein each of the first lead lines and the second lead lines are separate and apart from one another while on the trailer, each of the first  and  second lead lines comprise[[ing] a main segment attached to at least one of the plurality of electrically powered fracturing pumps, and a tip segment that is angled obliquely to a portion of the main segment proximate the tip segment, wherein the tip segment of each of the first lead lines is angled differently with respect to the main segment than the tip segment of the corresponding second lead line; and 
flow lines in fluid communication with the lead lines.

  Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12, 13, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US 20140251623 A1) hereafter LESTZ in view of in view of (US 20170159654 A1) to Kendrick.
Regarding claim 12. Lestz discloses a hydraulic fracturing system for fracturing a subterranean formation comprising: 
a plurality of electrically powered fracturing pumps (70 A, B) mounted on a trailer (48a, [0072]) (Figure 1); , each of the plurality of electrically powered fracturing pumps (70 A, B) attached to a corresponding first lead line and a corresponding second lead line (Figure 1 shows four lines from each trailer, two lines for each pump, one line getting fluid from a low pressure header, and one line discharging to a high pressure header, as depicted by the arrow directions); 
wherein each of the first lead line and the second lead line are separate and apart from one another while on the trailer(Figure 1, each pump’s lead lines are separate and apart while on the trailer), each of the first lead line and the second lead line comprising a main segment attached to at least one of the plurality of electrically powered fracturing pumps(Figure 1), flow lines in fluid communication with the lead lines (Figure 1, the lead lines are connected to  a high pressure header and a low pressure header, which can be considered as flow lines ).
However, Lestz fails to disclose  “a tip segment that is angled obliquely to a portion of the main segment proximate the tip segment, wherein the tip segment of the first lead line is angled differently with respect to the main segment than the tip segment of the second lead line; and 
Kendrick teaches a pumping system 100 with pumps 104 that is on a trailer [0016], comprising tip portions (See figure 4, 443,445- any of which can be considered as tip portions) mounted on the ends of the lead lines distal from the pumps 404 and that each extend along an axis that angles away from a horizontal axis from around 22 degrees to around 45 degrees (Figure 4 , [0043), wherein some of the tip portions are angled with respect to other tip portions (in figures 4 and 5, behind elements 444/544 is an unlabeled second connection which is angled downward at a different angle from 444/544). Kendrick further teaches that the example articulating arm connection is also for use on the low pressure side of the pump [0020,0046]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Lestz to have articulating connections to/ from the pump, in view of Kendrick, to be adjustable and to provide a downward slope from the pump and allow the connections to be closer to the ground to allow for easier assembly and disassembly [0043].
Regarding claim 13, Lestz discloses the claimed invention except further comprising tip portions mounted on the ends of the lead lines distal from the pumps and that each extend along an axis that angles away from a horizontal axis from around 22 degrees to around 45 degrees, wherein some of the tip portions are angled with respect to other tip portions.
Kendrick teaches a pumping system 100 with pumps 104 that is on a trailer [0016], comprising tip portions (See figure 4, 445) mounted on the ends of the lead lines distal from the pumps 404 and that each extend along an axis that angles away from a horizontal axis from around 22 degrees to around 45 degrees (Figure 4 , [0043), wherein some of the tip portions are angled with respect to other tip portions (in figures 4 and 5, behind elements 444/544 is an unlabeled second connection which is angled downward at a different angle from 444/544). Kendrick further teaches that the example articulating arm connection is also for use on the low pressure side of the pump [0046].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Lestz to have articulating connections to/ from the pump, in view of Kendrick, to be adjustable and to provide a downward slope from the pump and allow the connections to be closer to the ground to allow for easier assembly and disassembly [0043].
Regarding claim 15, Lestz discloses the claimed invention except wherein the tip portions comprise a first and second tip portions and the first tip portion is oriented at an angle of around 22 degrees with respect to the horizontal axis wherein the second tip portion is oriented at an angle of around 45 degrees with respect to the horizontal axis.
Kendrick teaches a pumping system 100 with pumps 104 that is on a trailer [0016], comprising a first and second tip portions and the first tip portion is oriented at an adjustable angle (theta) with respect to the horizontal axis [0043] wherein the second tip portion is oriented at an angle of around 45 degrees with respect to the horizontal axis.(In figures 4 and 5, behind elements 444/544 is an unlabeled second connection which is angled downward at an angle that appear to be around 45 degrees,).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Lestz to have articulating connections to/ from the pump, in view of Kendrick, to be adjustable and to provide a downward slope from the pump and allow the connections to be closer to the ground to allow for easier assembly and disassembly [0043].
Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have made the angle theta to be around 22 degrees as a simple matter of design choice. Therefore, it would have been an obvious matter of design choice to modify Lestz to have the angles of the two tips of his lead lines for each pump to be about 22 degrees and 45 degrees respectfully, since applicant has not disclosed that these particular angles solves any stated problem or is for any particular purpose and it appears that the invention would work equally well with other angles.


Claim 12,13,15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US 20140251623 A1) hereafter LESTZ in view of in view of (US 20170159654 A1) to Kendrick, further in view of (US 20100000508 A1) to Chandler.
While the examiner contends that Lestz and Kendrick together teach the invention of claim 12 (see above), if one where to argue against it, an alternative rejection is presented further in view of Chandler.
Regarding claim 12. Lestz discloses a hydraulic fracturing system for fracturing a subterranean formation comprising: 
a plurality of electrically powered fracturing pumps (70 A, B) mounted on a trailer (48a, [0072]) (Figure 1); , each of the plurality of electrically powered fracturing pumps (70 A, B) attached to a corresponding first lead line and a corresponding second lead line (Figure 1 shows four lines from each trailer, two lines for each pump, one line getting fluid from a low pressure header, and one line discharging to a high pressure header, as depicted by the arrow directions); 
wherein each of the first lead line and the second lead line are separate and apart from one another while on the trailer(Figure 1, each pump’s lead lines are separate and apart while on the trailer), each of the first lead line and the second lead line comprising a main segment attached to at least one of the plurality of electrically powered fracturing pumps(Figure 1), flow lines in fluid communication with the lead lines (Figure 1, the lead lines are connected to  a high pressure header and a low pressure header, which can be considered as flow lines ).
However, Lestz fails to disclose  “a tip segment that is angled obliquely to a portion of the main segment proximate the tip segment, wherein the tip segment of the first lead line is angled differently with respect to the main segment than the tip segment of the second lead line; and 
Kendrick teaches a pumping system 100 with pumps 104 that is on a trailer [0016], comprising tip portions (See figure 4, 443,445- any of which can be considered as tip portions) mounted on the ends of the lead lines distal from the pumps 404 and that each extend along an axis that angles away from a horizontal axis from around 22 degrees to around 45 degrees (Figure 4 , [0043), wherein some of the tip portions are angled with respect to other tip portions (in figures 4 and 5, behind elements 444/544 is an unlabeled second connection which is angled downward at a different angle from 444/544). Kendrick further teaches that the example articulating arm connection is also for use on the low pressure side of the pump [0020,0046]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Lestz to have articulating connections to/ from the pump, in view of Kendrick, to be adjustable and to provide a downward slope from the pump and allow the connections to be closer to the ground to allow for easier assembly and disassembly [0043].
However, if one where to argue that Lestz does not disclose lead lines in fluid communication with the pumps, each of the lead lines being separate and apart from one another while on the trailer; and flow lines in fluid communication with the lead lines, Chandler teaches a portable pump system 100 [0016] having separate lead lines (93, 95) for both the intake 90 and output 96.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the design of Lestz to have separate lead lines for both suction and discharge on his trailer for each pump unit (70A, 70B), in view of Chandler, as a known means of plumbing a pump mounted on a trailer to intakes and output at the edge of the trailer.
Furthermore, if one where to argue that Lestz does not teach flow lines in fluid communication with the lead lines, Chandler discloses that a hose is connected to conduit 95 [0041] in order to supply the fluid to the wellhead.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have further modified Lestz to provide separate fluid flow lines from his lead lines on his pump trailer to plumb his pump to the high pressure header and to the low pressure header, in view of Chandler, so as to yield the predictable results of connecting the pump.
Regarding claim 13, Lestz, as modified, discloses the claimed invention except further comprising tip portions mounted on the ends of the lead lines distal from the pumps and that each extend along an axis that angles away from a horizontal axis from around 22 degrees to around 45 degrees, wherein some of the tip portions are angled with respect to other tip portions.
Kendrick teaches a pumping system 100 with pumps 104 that is on a trailer [0016], comprising tip portions (See figure 4, 445) mounted on the ends of the lead lines distal from the pumps 404 and that each extend along an axis that angles away from a horizontal axis from around 22 degrees to around 45 degrees (Figure 4 , [0043), wherein some of the tip portions are angled with respect to other tip portions (in figures 4 and 5, behind elements 444/544 is an unlabeled second connection which is angled downward at a different angle from 444/544). Kendrick further teaches that the example articulating arm connection is also for use on the low pressure side of the pump [0046].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Lestz to have articulating connections to/ from the pump, in view of Kendrick, to be adjustable and to provide a downward slope from the pump and allow the connections to be closer to the ground to allow for easier assembly and disassembly [0043].
Regarding claim 15, Lestz  as modified, discloses the claimed invention except wherein the tip portions comprise a first and second tip portions and the first tip portion is oriented at an angle of around 22 degrees with respect to the horizontal axis wherein the second tip portion is oriented at an angle of around 45 degrees with respect to the horizontal axis.
Kendrick teaches a pumping system 100 with pumps 104 that is on a trailer [0016], comprising a first and second tip portions and the first tip portion is oriented at an adjustable angle (theta) with respect to the horizontal axis [0043] wherein the second tip portion is oriented at an angle of around 45 degrees with respect to the horizontal axis.(In figures 4 and 5, behind elements 444/544 is an unlabeled second connection which is angled downward at an angle that appear to be around 45 degrees,).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Lestz to have articulating connections to/ from the pump, in view of Kendrick, to be adjustable and to provide a downward slope from the pump and allow the connections to be closer to the ground to allow for easier assembly and disassembly [0043].
Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have made the angle theta to be around 22 degrees as a simple matter of design choice. Therefore, it would have been an obvious matter of design choice to modify Lestz to have the angles of the two tips of his lead lines for each pump to be about 22 degrees and 45 degrees respectfully, since applicant has not disclosed that these particular angles solves any stated problem or is for any particular purpose and it appears that the invention would work equally well with other angles.
Regarding claim 16, Lestz as modified teaches wherein the lead lines comprise suction lead lines, the system further comprising discharge lead lines (0070, pump systems work this way),  and wherein the suction lead lines connect to a supply line that contains fracturing fluid from a blender, and the discharge line contains fracturing fluid pressurized by the pump ( Combination of Figures 1 and 7, shows supply lines to low pressure side for proppant and fluids with a hopper 38/120  which includes a blender [0092]. , the output of the pumps is to the high pressure header with  is conducted to the wellhead 10 to fracture the formation [0070] ).
However, Lestz does not teach that the discharge lines extend along paths that are generally parallel with the horizontal axis (He is silent on this).
Chandler teaches a portable pump system for oil field applications with an intake 90 and output 96 manifolds and lead lines 93 and 95 extend along paths that are generally parallel with the horizontal axis (Best scene in Figure 2A and 2B).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Lestz to arrange his discharge lines in a generally parallel vs the horizontal axis arrangement, in view of Chandler, as a known technique of running lines which would yield predictable results. 
Furthermore, the arrangement of the lines would be considered a design choice and t would have been an obvious matter of design choice to make modify Lestz to have suction lead lines extend along paths that are generally parallel with the horizontal axis, since applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would work equally well with other layouts.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US 20140251623 A1) hereafter LESTZ in view of in view of (US 20170159654 A1) to Kendrick, further in view of US 20120060929 A1 to Kendrick’929.
If one where to argue that Chandler (above) does not disclose the limitations of claim 16, this alternative rejection is presented.
Regarding claim 16, Lestz as modified teaches wherein the lead lines comprise suction lead lines, the system further comprising discharge lead lines (0070, pump systems work this way),  and wherein the suction lead lines connect to a supply line that contains fracturing fluid from a blender, and the discharge line contains fracturing fluid pressurized by the pump ( Combination of Figures 1 and 7, shows supply lines to low pressure side for proppant and fluids with a hopper 38/120  which includes a blender [0092]. , the output of the pumps is to the high pressure header with  is conducted to the wellhead 10 to fracture the formation [0070] ).
However, Lestz does not teach that the discharge lines extend along paths that are generally parallel with the horizontal axis (He is silent on this).
Kendrick’929 teaches a pumping system with suction and discharge lines, wherein the discharge line (connection at 648, [0035]) extend along a path that is generally parallel with the horizontal axis (Figure 6, until the downward section at 650, the line is generally horizontal.)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Lestz to arrange his discharge lines in a generally parallel vs the horizontal axis arrangement, in view of Kendrick’929, as a known technique of running lines which would yield predictable results. 
Furthermore, the arrangement of the lines would be considered a design choice and t would have been an obvious matter of design choice to make modify Lestz to have suction lead lines extend along paths that are generally parallel with the horizontal axis, since applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would work equally well with other layouts.
Response to Arguments
Applicant's arguments filed 10/11/2022 are acknowledged.
Applicant’s amendment have overcome the 112 rejection of claim 12. Furthermore, in view of applicant’s explanation, the 112 rejection of claim 16 is withdrawn.
Updated rejections based on prior art of record are presented to address the claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674